PER CURIAM.
The order of petitioner, tl\e National Labor Relations Board, against respondent, Cheney California Lumber Company, dated December 30, 1943, will be modified by inserting the word “discriminatorily” between the word "by” and the word “discharging” in paragraph 1(a) of the order ; by striking out all of paragraph 1(b) ;1 by adding to paragraph 2(b) a proviso to the effect that, as used in that paragraph, the term “loss” means loss actually incurred, and the term “net earnings” includes those which the employee could have earned, but has, without excuse, failed to earn;2 by striking from paragraph 2(c) all references to paragraph 1 (b); and by amending paragraph 2(d) so that, instead of requiring notice to be given to the Board’s regional director within 10 days from the date of the order, it will require such notice to be given within 10 days from the date on which ou'r decree becomes final.3
As thus modified, the order will be enforced.

 Cf. National Labor Relations Board v. Express Pub. Co., 312 U.S. 426, 432-438, 61 S.Ct. 693, 85 L.Ed. 930; National Labor Relations Board v. Mason Mfg. Co., 9 Cir., 126 F.2d 810, 814; National Labor Relations Board v. Walt Disney Productions, 9 Cir., 146 F.2d 44, 60; National Labor Relations Board v. Cowell Portland Cement Co., 9 Cir., 148 F.2d 237.


 Cf. National Labor Relations Board v. Cowell Portland Cement Co., supra.


 Cf. National Labor Relations Board v. Register Pub. Co., 9 Cir., 141 F.2d 156, 163; National Labor Relations Board v. Cowell Portland Cement Co., supra.